Case 7:19-cv-01143-NSR-LMS Document 36 Filed 04/06/20 Page 1 of1

PORTALEIJRANDAZZO

James A. Randazzo, Esq.

jrandazzo@portalerandazzo.com
Direct Dial: 914-359-2410

April 6, 2020
VIA ECF

In light of the parties notifying the Court that the

Honorable Nelson S. Roman action has settled, the in-person Status Conf.

United States District Court

MEMO-ENDORSED

     

before Judge Roman scheduled for April 24, 2020

Southern District of New York is hereby cancelled. Clerk of the Court requested
300 Quarropas Street to terminate the motion (doc. 36).
White Plains, New York 10606 _

Dated: April 6, 2020 SO ORDERED. 17
Hon. Lisa Margaret Smith LO
United States District Court fo pene
Southern District of New York <

 

Cieison S. Roman, USDJ.
300 Quarropas Street elson oman, U.S.D.J
White Plains, New York 10601

Re: Anthony Franze v. Town of Rye, et al
19 Civ. 01143 (NSR) (LMS)

Dear Judge Roman and Judge Smith:

Please be advised that the above matter has been settled. We are requesting 45 days to
finalize the settlement paperwork and to issue payment. In addition, we are requesting that the
telephone conference scheduled with Judge Smith for April 13 at 10:15 a.m. and the in-person

conference scheduled with Judge Roman for April 24 at 12:00 p.m. be cancelled. Thank you for
your courtesies.

 

 

Respeottulliy” / }

LPR
/ James A. Rand

JAR/cp “a
cc: Counsel of Record (Via ECF)

 
 

 

 

 

 

 

USDC SDNY

DOCUMENT

ELECTRONICALLY FILED 245 MAIN STREET SUITE 340 WHITE PLAINS, NY 10601
DOC #: WWW.PORTALERANDAZZO.COM

DATE ricep: uly [229° MAIN: 914-359-2400 | Fax: 914-801-5447

 

 
